DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The following is a Final office action in response to communications received on 1/31/2022.  Claims 3 and 8 has been amended.  Currently, claims 1-8 are pending and examined below.  

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. 112 2nd paragraph rejection set forth in the office action dated 11/16/2021.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilb (U.S. Patent No. 3,752,512).
Regarding claim 1, Gilb discloses a bracket (A, Figs. 1-7) capable of use with a pool covering system comprising a hanger lip (21) extending in a first direction; a vertical strut (approximate 2) having a top side attached to the hanger lip; a horizontal support (6) attached to a bottom side of the vertical strut and extending in a second direction; a first side frame (3); and a second side frame (4), wherein the first side frame 
Regarding claim 8, Gilb discloses the hanger lip (21) and the horizontal support (6) as set forth above are in alignment between the first and second side frames (3 and 4) for at least a portion along the plane of the back plate (2, Fig. 1).   

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilb (U.S. Patent No. 3,752,512) in view of Pilpel et al. (U.S. Publication No. U.S. Publication No. 2008/0202060).
Regarding claim 2, Gilb discloses the bracket being made of a rigid metal (Abstract), but does not disclose the bracket being coated in a protective material.   However, Pilpel et al. teaches that it is known to have a metallic bracket (10, Figs. 1-3) that is coated with a polymeric material to help protect it from environmental exposure 
Regarding claim 3, Gilb discloses hanger lip (21) as set forth above, but does not disclose the lip having a malleable layer configured to form to a coping of the pool structure.  However, Pilpel et al. teaches that it is known to have a metallic bracket (10, Figs. 1-3) that is coated with a polymeric material to help protect it from environmental exposure (Para [0033]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have coated the bracket and lip of Gilb with polymeric material to prevent corrosion and degradation due to environment exposure as taught by Pilpel et al. and capable of forming to a coping of a pool structure. 
Regarding claim 5, Gilb discloses the bracket (A) as set forth above, but does not disclose the bracket being water resistant.  However, Pilpel et al. teaches that it is known to have a metallic bracket (10, Figs. 1-3) that is coated with a polymeric material to help protect it from environmental exposure (Para [0033]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have coated the bracket of Gilb with polymeric material to prevent corrosion and degradation due to environment exposure as taught by Pilpel et al. that included moisture or water.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilb (U.S. Patent No. 3,752,512) in view of Callies (U.S. Patent No. 5,564,248).
Regarding claim 7, Gilb discloses wherein at least one of said first side frame (3) and said second side frame (4) having holes, but does not disclose a plurality of holes.  However, Callies teaches that it is known to have a bracket with a first and second side frame having a plurality of holes (33, 41).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated as many holes as necessary to help secure a structural member in place. 

Allowable Subject Matter
Claims 4 and 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach a bracket in combination with a pool structure having a raised coping wherein the bracket has a hanger lip, a vertical structure, horizontal support, a bottom side, a first and second side frame and a forward portion of horizontal portion, the hanger lip has a malleable layer  and is ant an acute angle with the vertical strut and the malleable layer engages a top surface or the pool structure around the raised coping as recited in claim 4 in combination with claims 1 and 3 or one of the two side frame s to includes a rod and define an opening between the rod, the vertical struct and the horizontal support as recited in claim 6 in combination with claim 1.


Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.   Applicant argues (1) that Gilb fails to establish “each and every one” of the claimed features and that no reasoning is provided to explain how Gilb is believed to disclose these claimed features, because Gilb requires the use of connectors and the claim precludes their use; or that (2) Pilpel does not disclose a malleable layer that can form to a pool coping. 
In response to Applicant’s argument (1), the Examiner respectfully disagrees.   The Applicant merely claims a bracket.  No other feature, particularly the pool structure or a system is positively recited. In addition, the Examiner contends that the bracket taught by Gilb is capable of hanging from a hanger lip on a top surface of a pool structure at least prior to the use of connectors such as fasteners since it has a hanger lip as recited.  Therefore, the Examiner maintains that the invention as claimed is anticipated by Gilb. 
In response to Applicant’s argument (2), the Examiner respectfully disagrees.  As set forth in the rejection above, Pilpel discloses a bracket comprising of polymeric coating.  The polymeric material is reasonably considered to be malleably layer which can function both as a protection layer and coping layer.  Since the positive limitations of the structure has been met, the Examiner considers it reasonable to suggest that the structure would be capable of meeting the functional limitations as well.  Therefore, the Examiner maintains that a prima facie case of obviousness has been established. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633